[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-11231         ELEVENTH CIRCUIT
                                   Non-Argument Calendar     OCTOBER 27, 2010
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 6:09-cr-00068-MSS-GJK-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,


                                            versus


CALVIN N. POPE, JR.,

llllllllllllllllllll                                             l Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                      (October 27, 2010)

Before BARKETT, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Tom Dale, appointed counsel for Calvin N. Pope, Jr., has filed a motion to
withdraw from further representation on appeal, supported by a brief prepared

pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguably meritorious issues, counsel’s

motion to withdraw is GRANTED, and Pope’s convictions and sentences are

AFFIRMED.




                                         2